                  Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 1 of 9



 1
                                                      FILED
 2                                           2020 MAY 22 04:13 PM
                                                 KING COUNTY
 3                                          SUPERIOR COURT CLERK
                                                    E-FILED
 4
                                            CASE #: 20-2-09216-9 SEA
 5

 6

 7                IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                        IN AND FOR THE COUNTY OF KING (SEATTLE)
 8
     TYLER WESCOTT, an individual,
 9

10                                      Plaintiff,      Case No.               SEA

11          v.
                                                        COMPLAINT FOR DAMAGES
12   AMAZON.COM SERVICES, LLC
13
                                        Defendant.      JURY TRIAL REQUESTED
14

15
            Plaintiff Tyler Wescott (“Wescott” or “Plaintiff”), by and through his undersigned
16
     attorneys of record Gregory M. Skidmore and Vera P. Fomina of SkidmoreFomina, PLLC,
17
     alleges as follows:
18
                                                 I.   PARTIES
19
            1.1      Plaintiff is a citizen of the United States and an individual residing in King County,
20
     Washington.
21
            1.2      Plaintiff is an employee of Amazon.com Services, LLC (“Amazon” or
22
     “Defendant”).
23
            1.3      Defendant Amazon is and was, at all times material hereto, a company incorporated
24

25   in the State of Washington and has its principal offices in King County, Washington.

26



                                                                              SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 1                                               1001 Fourth Avenue, Suite 3200
                                                                                   Seattle, WA 98154
                                                                                                   Exhibit A
                                                                                                 Page 1 of 9
                  Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 2 of 9



 1
            1.4     Defendant Amazon is registered and licensed to conduct business in Washington
 2
     State, including King County.
 3
            1.5     At all times relevant, Defendant Amazon was Plaintiff’s employer pursuant to
 4
     RCW 49.60.040(11) and Title VII.
 5
                                   II.    JURISDICTION AND VENUE
 6
            2.1     This Court has jurisdiction over the parties pursuant to RCW 2.08.010 and RCW
 7
     49.60.030.
 8
            2.2     Venue is proper in King County, Washington because Defendant transacts business
 9
     in King County and because the activities which gave rise to these allegations took place in King
10
     County, Washington. RCW 4.12.025(1) and (3).
11
                                   III.   FACTUAL ALLEGATIONS
12
            3.1     Wescott has suffered from various diagnosed psychiatric conditions for the last
13
     twelve years of his life that permeate and permanently affect many of his major life activities.
14
            3.2     Wescott copes with his conditions in a variety of ways including visiting a
15
     psychiatrist, using a support dog, a prescription medication, and accommodations as needed to
16
     assist with concentration.
17
            3.3     Wescott was first hired at Amazon in November 2015 as a Business Analyst
18
     working in the International Human Resources Department.
19
            3.4     Upon hire, Wescott was granted the accommodation of a special seating
20

21   arrangement to ensure nobody was behind him or immediately next to him in an enclosed space.

22          3.5     Wescott’s primary job responsibilities included coding, designing and distributing

23   employee-related metrics for the International, Corporate Affairs, and Kindle Content human

24   resources teams.

25          3.6     In November 2016, Wescott was transferred and received a $40,000 total

26   compensation increase to Data Engineer II in the Prime Now Supply Chain.




                                                                             SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 2                                              1001 Fourth Avenue, Suite 3200
                                                                                  Seattle, WA 98154
                                                                                                  Exhibit A
                                                                                                Page 2 of 9
                   Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 3 of 9



 1
            3.7      Wescott managed coding, design, and distribution of reporting related to the Prime
 2
     Now Supply Chain network. Wescott’s primary projects included setting up and maintaining new
 3
     Redshift cluster to replace Amazon’s old and malfunctioning database reporting system and
 4
     creating an ASIN forecast failure report to explain misses throughout Amazon’s entire supply
 5
     chain that would assist in forecasting stocking failures.
 6
            3.8      Wescott received a raise and stock grants showing he was recognized as a top
 7
     performing employee in 2017.
 8
            3.9      In 2018, Wescott transferred roles to the Devices Finance team.
 9
            3.10     In December 2018, Wescott moved to the Twitch Prime department and Alix
10
     Gierke became his supervisor. His former supervisor, Ms. Yan, wrote Wescott a positive review
11
     to Gierke during his transfer application in November 2018 which listed no performance concerns.
12
            3.11     In early 2019, Wescott was rated as a Top Tier Employee receiving base salary
13
     increases and additional stock grants based on Ms. Yan’s sterling feedback.
14
            3.12     Gierke would give Wescott positive performance reviews and had no concerns with
15
     Wescott’s performance or behavior in any way.
16
            3.13     As a result, Wescott received a 5.3% salary increase and a new stock grant of 74
17
     shares vesting over the next two years consistent with Amazon’s policy on rewarding employees
18
     who are in the “top tier.”
19
            3.14     In June 2019, Gierke informed Wescott that she was planning to place him on the
20

21   promotion track and was set to be promoted in Q2 2020. She entered this into Amazon’s HR

22   promotion system and announced the planned promotion and the timeline during the mid-year

23   talent review to the organization’s leadership including Plotnick.

24          3.15     In August 2019, Gierke gave Wescott a mid-year review indicating that Wescott

25   had met or exceeded all leadership principles.

26



                                                                           SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 3                                            1001 Fourth Avenue, Suite 3200
                                                                                Seattle, WA 98154
                                                                                                Exhibit A
                                                                                              Page 3 of 9
                    Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 4 of 9



 1
             3.16     In the summer of 2019, Gierke was also placed under investigation relating to
 2
     various allegations of misconduct against her by another co-worker who asserted that Gierke had
 3
     made inappropriate comments regarding her mental health. Amber Yun, who had witnessed the
 4
     inappropriate comments, confided in Gierke that she told the investigator what she had witnessed.
 5
     Despite having good performance previously, Gierke began documenting performance issues
 6
     against Yun resulting in her eventual resignation.
 7
             3.17     In October 2019, Wescott took vacation to care for his mental health due to
 8
     comments Gierke and others had been making about his conditions and Gierke’s failure to remedy
 9
     the situation.
10
             3.18     Previously, Wescott had begun complaining to Gierke about her treatment of
11
     Wescott in comparison to other coworkers when he brought up certain work related concerns. He
12
     felt as though she was dismissive of his concerns in comparison to his coworkers and that she
13
     would use his health condition as a reason to dismiss legitimate issues he was facing.
14
             3.19     One of Mr. Wescott’s coworkers, Andrew Clayton had been yelling at Wescott and
15
     treating him poorly.
16
             3.20     When Wescott went to Gierke with his concerns, Gierke would dismiss them saying
17
     that “it’s just in your head” and to “just go see a therapist.” Gierke would use what she knew about
18
     Wescott’s disability to dismiss his concerns and not address them.
19
             3.21     In November 2019, Gierke moved Wescott’s promotion from Q4 2019 to Q1 2020
20

21   in the HR system.

22           3.22     In December 2019, Gierke indicated she would submit his promotion in Q2 2020.

23   She also sent Wescott a card indicating “it has been amazing watching you grow and learn plus

24   continue to shine as the highest-quality engineer and standards in our entire ecosystem. I am

25   eternally grateful for your guidance and leadership plus your value of selflessly doing what’s right,

26   period. Thank you for EVERYTHING.”




                                                                             SKIDMOREFOMINA, PLLC
      COMPLAINT FOR DAMAGES - 4                                             1001 Fourth Avenue, Suite 3200
                                                                                  Seattle, WA 98154
                                                                                                  Exhibit A
                                                                                                Page 4 of 9
                   Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 5 of 9



 1
            3.23     In January 2020, Gierke and Wescott continued to discuss Wescott’s upcoming
 2
     promotion.
 3
            3.24     In early January 2020, the treatment and comments Gierke was making were getting
 4
     so bad that Wescott felt he needed to go to the next level manager.
 5
            3.25     On January 14, 2020, Wescott complained to Gierke’s supervisor and the director,
 6
     Larry Plotnick, stating that he felt like Gierke’s comments were inappropriate and discriminatory.
 7
            3.26     On January 14 and 15, 2020, Wescott had meetings with Gierke during which he
 8
     indicated that he had to go to Plotnick about his concerns because Gierke had not timely responded
 9
     to his concerns and because Gierke had been making the discriminatory remarks herself over the
10
     past few months.
11
            3.27     On January 25, 2020, Gierke removed Wescott’s needed reasonable
12
     accommodation of a seating arrangement without anybody behind him or anyone near him in a
13
     confined space without prior notice to him and without reason.
14
            3.28     On information and belief, Wescott was labeled by Amazon as a “red” employee
15
     because he raised discrimination-related concerns. Amazon tracks employees who make such
16
     complaints and that employee becomes subjected to heightened scrutiny of their performance and
17
     behavior as compared to “non-red” employees.
18
            3.29     On February 5, 2020, Gierke and Wescott had a 1:1 meeting. Gierke did not raise
19
     any prior performance deficiencies at this meeting.
20

21          3.30     Wescott emailed Human Resources informing them that Gierke was retaliating

22   against him further and that he was going to file an EEOC charge.

23          3.31     Wescott submitted a signed intent to file a charge with the EEOC that same day.

24          3.32     Later that same day, Gierke emailed Wescott threatening to place him on a

25   performance development plan even though he was a top tier employee and being put up for

26   promotion.




                                                                            SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 5                                             1001 Fourth Avenue, Suite 3200
                                                                                 Seattle, WA 98154
                                                                                                 Exhibit A
                                                                                               Page 5 of 9
                   Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 6 of 9



 1
            3.33     Gierke’s email made specific references to concerns that were a direct result of
 2
     Wescott’s psychiatric conditions or medication he took to assist with his psychiatric conditions
 3
     including concerns about his body language, tone, and facial expressions which are affected by his
 4
     medication.
 5
            3.34     Then Gierke started “coaching” Wescott for the newly alleged performance
 6
     deficiencies beginning on February 12, 2020 and began entering falsified and defamatory versions
 7
     of events into Amazon’s performance management tool, Focus.
 8
            3.35     Employees who are labeled as “coached” in Amazon’s HR system are eventually
 9
     moved to a formal negative performance program and eventual termination as part of Amazon’s
10
     unregretted attrition (URA) goals.
11
            3.36     For Wescott’s 2020 annual performance review, Gierke reversed course and gave
12
     Wescott an unexpected “Least Effective” rating which resulted in no base salary increase, no
13
     additional stock grants, and removal from the promotion track.
14
            3.37     But for Wescott’s complaints and requests for accommodation, he would not have
15
     suffered such an adverse action.
16
            3.38     On March 19, 2020, Wescott had another 1:1 meeting with Plotnick. Plotnick
17
     recommended that Wescott seek an accommodation of a new manager.
18
            3.39     Despite Plotnick’s recommendation, Amazon denied the request and has not
19
     recommended any other solutions to accommodate Wescott.
20

21

22

23

24

25

26



                                                                           SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 6                                            1001 Fourth Avenue, Suite 3200
                                                                                Seattle, WA 98154
                                                                                                Exhibit A
                                                                                              Page 6 of 9
                  Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 7 of 9



 1
                                       IV.    CAUSES OF ACTION
 2
                                    FIRST CAUSE OF ACTION
 3                                           Retaliation
                      Washington Law Against Discrimination, RCW 49.60.210(1)
 4                               Title VII, 42 U.S.C. § 2000e et seq.
 5
            4.1     Plaintiff re-alleges and incorporates herein the preceding paragraphs of this
 6
     Complaint.
 7
            4.2     Plaintiff complained about Defendant’s discriminatory and retaliatory treatment
 8
     based on his disability and requested disability accommodations.
 9

10          4.3     Plaintiff reasonably believed such actions of the Defendant to be unlawful and that

11   requesting accommodations is protected conduct.
12          4.4     Plaintiff’s complaints and requests for accommodation were the cause of the
13
     decision to issue Plaintiff a negative performance rating and not give me a salary increase or
14
     additional stock grants.
15
            4.5     As a direct and proximate cause of defendant’s actions, Plaintiff has been damaged
16

17   in an amount to be proven at trial.

18                                SECOND CAUSE OF ACTION
                                     Disability Discrimination
19                    Washington Law Against Discrimination, RCW 49.60 et seq.
20          4.6     Plaintiff re-alleges and incorporates herein the preceding paragraphs of this
21
     Complaint.
22
            4.7     Plaintiff suffered from a disability within the meaning of RCW 49.60 and the ADA.
23
            4.8     Plaintiff was able to perform the essential functions of his job.
24

25          4.9     Defendant was aware of Plaintiff’s disability and the need for accommodation.

26



                                                                             SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 7                                              1001 Fourth Avenue, Suite 3200
                                                                                  Seattle, WA 98154
                                                                                                  Exhibit A
                                                                                                Page 7 of 9
                    Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 8 of 9



 1
             4.10     Plaintiff's negative performance review constituted disparate treatment due to his
 2
     disability and requests for accommodation.
 3
             4.11     As a result of Defendant's violations, Plaintiff has been damaged in an amount to
 4

 5   be proven at trial.

 6
                                    THIRD CAUSE OF ACTION
 7                                Failure to Accommodate Disability
                       Washington Law Against Discrimination, RCW 49.60 et seq.
 8

 9           4.12     Plaintiff re-alleges and incorporates herein the preceding paragraphs of this

10   Complaint.

11           4.13     Plaintiff was disabled within the meaning of RCW 49.60 and the ADA.
12
             4.14     Plaintiff gave notice to Defendants regarding his disability and limitations, and
13
     requested an accommodation that was subsequently denied.
14
             4.15     Upon notice, Defendant failed to further accommodate Plaintiff or to engage in the
15
     interactive process.
16

17           4.16     Defendant failed to continue to affirmatively adopt available measures that were

18   medically necessary to accommodate his disability.
19           4.17     As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
20
     be proven at trial.
21
                                        V.    PRAYER FOR RELIEF
22
             WHEREFORE, Plaintiff prays judgment in his favor and for relief as follows:
23
             5.1      Injunctive relief including an order revoking the adverse actions taken against
24
     Plaintiff;
25

26



                                                                             SKIDMOREFOMINA, PLLC
      COMPLAINT FOR DAMAGES - 8                                             1001 Fourth Avenue, Suite 3200
                                                                                  Seattle, WA 98154
                                                                                                  Exhibit A
                                                                                                Page 8 of 9
                   Case 2:20-cv-00852 Document 1-2 Filed 06/04/20 Page 9 of 9



 1
             5.2        Economic damages for back pay, front pay, lost benefits, etc. in an amount to be
 2
     proven at trial;
 3
             5.3        Damages for actual compensatory, consequential, and incidental damages as
 4
     alleged herein or as proven at trial;
 5
             5.4        Damages for loss of enjoyment of life, pain and suffering, mental anguish,
 6
     emotional distress, and humiliation;
 7
             5.5        Punitive damages;
 8
             5.6        Compensation for any tax penalty associated with any recovery;
 9
             5.7        Reasonable attorneys’ fees and costs
10
             5.8        Pre-judgment and post-judgment interest; and
11
             5.9        Such other and further relief as the Court deems just and equitable.
12

13           DATED this 11th day of May, 2020.
14

15

16
                                                               Gregory M. Skidmore, WSBA #47462
17
                                                               Vera P. Fomina, WSBA #49388
18                                                             Attorneys for Plaintiff

19

20

21

22

23

24

25

26



                                                                                SKIDMOREFOMINA, PLLC
      COMPLAINT FOR DAMAGES - 9                                                1001 Fourth Avenue, Suite 3200
                                                                                     Seattle, WA 98154
                                                                                                     Exhibit A
                                                                                                   Page 9 of 9
